DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0006790 to Park et al. (hereinafter Park) in view of US Pub. 2012/0113827 to Yamada et al. (hereinafter Yamada).

In regard claim 1, Park teaches or discloses a method of communication at an access terminal (see Fig. 23), the method comprising:
receiving an Uplink Control Information (UCI) resource indicator over a downlink (DL) channel via Downlink Control Information (DCI) signaling (see paragraphs [0126], and [0257],  the UE that has received, on a PDSCH, data scheduled through the PDCCH therefor transmits ACK/NACK on a PUCCH which is a UCI transport channel. After receiving the UL DAI from the eNB, the UE independently interprets the number of DL subframes which should be considered for UCI transmission indicated by a UL DAI for each CG with respect to a CG to which the UL DAI is applied), 
generating an ACK message (see paragraph [0132], generating ACK/NACK); and
the UE may transmit ACK/NACK on one PUCCH through one UL subframe with respect to the received plural PDSCHs).
Park may not explicitly teach or disclose the UCI resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message.
However, Yamada teaches or discloses the UCI resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message (see paragraphs [0049], the uplink control information (UCI) may include a channel quality indicator (CQI), a precoding matrix index (PMI), rank indication (RI), a scheduling request (SR) and a hybrid automatic repeat request acknowledgement (HARQ-ACK) 140a. In one configuration, the CQI/PMI/RI 141a and the HARQ-ACK 140a may be separately coded. In another configuration, the CQI/PMI/RI 141a and the HARQ-ACK 140a may be jointly coded. CQI/PMI/RI 141 may also be referred to as channel state information (CSI). The CQI and/or PMI and/or RI may be reported together or independently based on the physical uplink control channel (PUCCH) reporting modes. ACK/NACK refers to ACK and/or NACK).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmit uplink control information of Park by including the UCI resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message suggested by Yamada. This modification would provide to improve efficiency and quality of wireless communication read on paragraph [0003].

In regard claims 2, 9, 16, and 23, Park teaches or discloses the method of claim 1, wherein the UCI resource indicator is received from an access point (see paragraphs [0126], the UE that has received, on a PDSCH, data scheduled through the PDCCH therefor transmits ACK/NACK on a PUCCH which is a UCI transport channel) and the ACK message is transmitted to the access point (see paragraph [0127], and [0130], the UE transmits ACK/NACK on a PUCCH of index 4 corresponding to a CCE of index 4 which is the first CCE constituting the PDCCH).

In regard claims 3, 10, 17, and 24, Park teaches or discloses the method of claim 1, wherein the ACK message is multiplexed with data payload in the PUCCH (see paragraphs [0062], [0075], [0080], and [0125]).
 
In regard claims 4, 11, 18, and 25, Park teaches or discloses the method of claim 1,
wherein the ACK message is included in a UCI payload transmitted over the PUCCH (see paragraphs [0126], [0138], and [0310], the UE that has received, on a PDSCH, data scheduled through the PDCCH therefor transmits ACK/NACK on a PUCCH which is a UCI transport channel), and 
wherein the received UCI resource indicator comprises one or more bits (see paragraphs [0153], [0154], [0165], and [0169], a UCI resource (e.g., a plurality of REs or a plurality of coded symbols or coded bits, for UCI transmission)) in which different combinations of the one or more bits are mapped to instruct the access terminal to configure the UCI payload to convey corresponding different types of information (see paragraphs [0269], [0326], [0328]).

In regard claims 5, 12, 19, and 26, Park teaches or discloses the method of claim 4, wherein at least one of the different types of information is the ACK message (see paragraphs [0140], [0196], [0261], and [0310]).

In regard claims 6, 13, 20, and 27, Park teaches or discloses the method of claim 1, wherein the ACK message is transmitted over dedicated resources in the PUCCH (see paragraphs [0127], [0129], and [0130], the UE may transmit ACK/NACK on one PUCCH through one UL subframe with respect to the received plural PDSCHs).

In regard claims 7, 14, 21, and 28, Park teaches or discloses the method of claim 6, wherein the dedicated resources in the PUCCH are configured through radio resource control (RRC) signaling or through an earlier DCI signaling (see paragraphs [0051], [0307], [0332], and [0333]).

In regard claim 8, Park teaches or discloses a method of communication at an access point (see Fig. 23), the method comprising:
generating an Uplink Control Information (UCI) resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message by an access terminal (see paragraphs [0165], and [0192], UCI for each CG is generated in the form of a mother code to which a coding scheme such as RM coding is applied);
transmitting the UCI resource indicator over a downlink (DL) channel via Downlink Control Information (DCI) signaling (see paragraphs [0051], [0146], [0251], and [0252], the eNB transmits an on/off indicator indicating whether UCI piggybacking for each CG for specific UCI is performed, as information about a CG that should be considered in a UCI resource (or UCI payload size) calculation process of the UE. A UCI payload size or a UCI resource may be determined, desirably, by taking into consideration whether DL scheduling of a PDSCH that can be transmitted on each CC has been performed); and 
receiving an acknowledgement (ACK) message over a Physical Uplink Control Channel (PUCCH), the ACK message being based on the reporting configuration indicated by the UCI resource indicator (see paragraphs [0125], and [0126], UE transmits an ACK/NACK response indicating whether complete data has been received to the eNB on a PUCCH of a UL band corresponding to the DL band after a specific time).
Park may not explicitly teach or disclose an Uplink Control Information (UCI) resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message.
However, Yamada teaches or discloses an Uplink Control Information (UCI) resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message (see paragraph [0049], the uplink control information (UCI) may include a channel quality indicator (CQI), a precoding matrix index (PMI), rank indication (RI), a scheduling request (SR) and a hybrid automatic repeat request acknowledgement (HARQ-ACK) 140a. In one configuration, the CQI/PMI/RI 141a and the HARQ-ACK 140a may be separately coded. In another configuration, the CQI/PMI/RI 141a and the HARQ-ACK 140a may be jointly coded. CQI/PMI/RI 141 may also be referred to as channel state information (CSI). The CQI and/or PMI and/or RI may be reported together or independently based on the physical uplink control channel (PUCCH) reporting modes. ACK/NACK refers to ACK and/or NACK).


In regard claim 15, Park teaches or discloses an access terminal (see Fig. 23), comprising: 
at least one transceiver (see Fig. 23); 
at least one memory (see Fig. 23); and 
at least one processor operatively coupled to the at least one memory and the at least one transceiver, the at least one processor, the at least one memory, and/or the at least one transceiver being configured to (see Fig. 23): 
receive an Uplink Control Information (UCI) resource indicator over a downlink (DL) channel via Downlink Control Information (DCI) signaling (see paragraphs [0126], and [0257],  the UE that has received, on a PDSCH, data scheduled through the PDCCH therefor transmits ACK/NACK on a PUCCH which is a UCI transport channel. After receiving the UL DAI from the eNB, the UE independently interprets the number of DL subframes which should be considered for UCI transmission indicated by a UL DAI for each CG with respect to a CG to which the UL DAI is applied), 
generate an ACK message (see paragraph [0132], generating ACK/NACK); and
the UE may transmit ACK/NACK on one PUCCH through one UL subframe with respect to the received plural PDSCHs).
Park may not explicitly teach or disclose the UCI resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message by the access terminal.
However, Yamada teaches or discloses the UCI resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message (see paragraph [0049], the uplink control information (UCI) may include a channel quality indicator (CQI), a precoding matrix index (PMI), rank indication (RI), a scheduling request (SR) and a hybrid automatic repeat request acknowledgement (HARQ-ACK) 140a. In one configuration, the CQI/PMI/RI 141a and the HARQ-ACK 140a may be separately coded. In another configuration, the CQI/PMI/RI 141a and the HARQ-ACK 140a may be jointly coded. CQI/PMI/RI 141 may also be referred to as channel state information (CSI). The CQI and/or PMI and/or RI may be reported together or independently based on the physical uplink control channel (PUCCH) reporting modes. ACK/NACK refers to ACK and/or NACK).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmit uplink control information of Park by including the UCI resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message suggested by Yamada. This modification would provide to improve efficiency and quality of wireless communication read on paragraph [0003].

In regard claim 22, Park teaches or discloses an access point (see Fig. 23), comprising:
at least one transceiver (see Fig. 23);
at least one memory (see Fig. 23); and
at least one processor operatively coupled to the at least one memory and the at least one transceiver, the at least one processor, the at least one memory, and/or the at least one transceiver being configured to (see Fig. 23):
generate an Uplink Control Information (UCI) resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message by an access terminal (see paragraphs [0165], and [0192], UCI for each CG is generated in the form of a mother code to which a coding scheme such as RM coding is applied);
transmit the UCI resource indicator over a downlink (DL) channel via Downlink Control Information (DCT) signaling (see paragraphs [0051], [0146], [0251], and [0252], the eNB transmits an on/off indicator indicating whether UCI piggybacking for each CG for specific UCI is performed, as information about a CG that should be considered in a UCI resource (or UCI payload size) calculation process of the UE. A UCI payload size or a UCI resource may be determined, desirably, by taking into consideration whether DL scheduling of a PDSCH that can be transmitted on each CC has been performed); and
receive an acknowledgement (ACK) message over a Physical Uplink Control Channel (PUCCH), the ACK message being based on the reporting configuration indicated by the UCI resource indicator (see paragraphs [0125], and [0126], UE transmits an ACK/NACK response indicating whether complete data has been received to the eNB on a PUCCH of a UL band corresponding to the DL band after a specific time).

However, Yamada teaches or discloses an Uplink Control Information (UCI) resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message (see paragraph [0049], the uplink control information (UCI) may include a channel quality indicator (CQI), a precoding matrix index (PMI), rank indication (RI), a scheduling request (SR) and a hybrid automatic repeat request acknowledgement (HARQ-ACK) 140a. In one configuration, the CQI/PMI/RI 141a and the HARQ-ACK 140a may be separately coded. In another configuration, the CQI/PMI/RI 141a and the HARQ-ACK 140a may be jointly coded. CQI/PMI/RI 141 may also be referred to as channel state information (CSI). The CQI and/or PMI and/or RI may be reported together or independently based on the physical uplink control channel (PUCCH) reporting modes. ACK/NACK refers to ACK and/or NACK).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmit uplink control information of Park by including an Uplink Control Information (UCI) resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message suggested by Yamada. This modification would provide to improve efficiency and quality of wireless communication read on paragraph [0003].
Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 01/13/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476